Murphy, J. (dissenting).
I would reverse and grant defendant a new trial because of several prejudicial errors committed at the trial. In separate indictments consolidated for trial, defendant was charged with possession and sale of a dangerous drug on April 7 and 13, 1972. A first trial terminated in jury disagreement. On his second trial, defendant was convicted of the charges relating to April 13. While the jury was still deliberating his fate on the April 7 charges, he pleaded guilty to criminal possession of a dangerous drug in the fourth degree. The People contend that defendant sold drugs to an undercover officer after they were introduced to each other by an informer named Willie Williams. Defendant, who has no prior convictions but admitted to involvement in illegal gambling operations, denied the charges and interposed an alibi defense to the April 7 transaction. Specifically, he claims to have been in Florida when the initial introduction allegedly took place and engaged in an extramarital affair when the sale assertedly occurred. During the direct examination of the informant, Williams, the prosecutor elicited the fact that the witness was then serving a prison sentence for having possessed heroin in November, 1971, a date in no way related to the crimes for which appellant was on trial. Williams was then asked: "Where did you get that heroin from, heroin that you were in possession of in 1971?” A. "I got it from John.” Study of the record discloses that the solicitation of such prejudicial response was deliberate on the part of the prosecutor. Defense counsel immediately objected. After a bench conference, at which defense counsel revealed that he would not "ask for a mistrial at this point”, the Trial Justice decided to sustain the objection and give a curative instruction; and he did. The failure of defense counsel to press for a mistrial, though disturbing, cannot, in my view, support the complete disregard of this patently prejudicial testimony intentionally elicited by the prosecutor. Nor can the fact that Williams’ testimony related to the April 7 transaction (to which defendant entered a plea after his conviction) redound to respondent’s benefit. Williams was a prime link in the prosecutorial chain of evidence. Defendant testified in his own behalf and denied any involvement with drugs. Williams refuted, in a concededly improper fashion, such assertion. His highly prejudicial testimony cannot be considered moot by the circumstance that defendant, already convicted by the jury of a Class B felony, elected to plead guilty to a Class D felony. In addition to his reliance on an *760alibi defense to the April 7 transaction, defendant contended at the trial that he was being framed by Officer Caggiano (who was involved in both incidents as the purchaser). Appellant sought to establish, through cross-examination of such witness, that Caggiano pretended to participate in drug deals with him in order to pocket the money provided by the police department for undercover purchases. In such connection it was brought out, inter alia, that Caggiano: had been previously accused of purchasing a far lesser amount of drugs than he claimed; had initially refused to testify before a Grand Jury investigating such allegations without receiving immunity, but after being transferred to Sergeant David Durk’s unit, had agreed to testify before the Grand Jury without immunity; and had requested $13,000 for the April 13 "buy” on April 10, although he had positively stated on the first trial that he first discussed a second sale, for $13,000, with defendant on April 11. To counter this testimony, the People were permitted to ask Caggiano about his Grand Jury testimony (without providing a copy thereof to defense counsel) and to call Sergeant Durk (who has gained a reputation for fighting police corruption) to rehabilitate Caggiano’s credibility. Such testimony, in my opinion, constituted impermissible bolstering on a collateral issue and should not have been received. (Cf. People v Schwartzman, 24 NY2d 241.) Finally, the prosecutor, in summation, improperly referred several times, over repeated objections, to defendant’s failure to call witnesses, particularly the girl he claimed he was with on one critical evening. (People v Mirenda, 23 NY2d 439; People v Cwikla, 45 AD2d 584; People v Ingrain, 49 AD2d 865.) In light of the above errors, which cannot be deemed harmless in their cumulative effect, the judgment of conviction should be reversed and a new trial directed.